Exhibit 32.1 CERTIFICATION OF CHIEF EXECUTIVE OFFICER PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 I, Syed Zaidi, certify, pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that, to my knowledge, the Annual Report of NeoMagic Corporation on Form 10-K for the fiscal year ended January 31, 2010 fully complies with the requirements of Section13(a) of the Securities Exchange Act of 1934 and that information contained in such report fairly presents in all material respects the financial condition and results of operations of NeoMagic Corporation. This written statement is being furnished to the Securities and Exchange Commission as an exhibit to such Form 10-K. A signed original of this statement has been provided to NeoMagic and will be retained by NeoMagic and furnished to the Securities and Exchange Commission or its staff upon request. Date: May 17, 2010 By: /s/ Syed Zaidi Name: Syed Zaidi Title: Chief Executive Officer
